DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 7, 2018 and August 20, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: a housing configured to be moveable across a floor in claim 1.
Such claim limitation(s) is/are: a surface… configured to guide fluid flow in claim 5.
Such claim limitation(s) is/are: a drive or motor configured to rotate in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the rearward side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the forward side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 10, 15, 17, 20, 21, 23, 24 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iles et al. (2013/0139349).

In reference to claim 1, Iles et al. disclose a cleaner head for a vacuum cleaner comprising: a housing (formed from 10, 18 and 20) configured to be movable across a floor surface, the housing having a lower face (Figure 3), a suction inlet (34) defined in the lower face of the housing (Figures 3 and 7), a suction passageway (110/112) through the housing, the suction passageway in fluid communication with the suction inlet (Figure 7), a rotatable sealing element (60) located at a front of the housing, the rotatable sealing element having a rotational axis (A) which is parallel to the lower face of the cleaner head (Figure 7), the housing at least partially surrounding the rotatable sealing element (Figures 1-3 and 7) and an agitator (62) positioned rearwards of the rotatable sealing element wherein the suction passageway is located between the agitator and the rotatable sealing element (Figures 1-8). 
 
In reference to claim 2, Iles et al. disclose a shielding member (5) located between the agitator and the rotatable sealing element, wherein the suction passageway is in fluid communication with a portion of the rotatable sealing element above the shielding member (Figure 7). 


		[AltContent: textbox (Rearward side)][AltContent: ]
    PNG
    media_image1.png
    470
    405
    media_image1.png
    Greyscale

In reference to claim 4, Iles et al. disclose a roller (56) mounted rotatably with respect to the shielding member (Figures 3 and 7), the roller configured to provide a seal (formed as the lower portion of the roller that engages with floor H) between the shielding member and a floor surface (H, Figure 7).



In reference to claim 6, Iles et al. disclose that the shielding member has a surface (see upper portion of 46 in Figure 7) on the forward side which is coaxial because it shares “common axis” (at A) with the rotational axis (A) of the rotatable sealing element (Figure 7). 

In reference to claim 9, Iles et al. disclose further comprising an agitator housing (at 74 and 22, Figure 7) which partially encloses the agitator (Figure 7), the agitator housing having an opening (see figure below) on a front side (i.e. left side), the opening defined by a lip (see figure below) of the agitator housing, wherein the shielding member (50) extends to a height which is substantially the same as the lip of the agitator housing (Figure 7). 

[AltContent: arrow][AltContent: textbox (Lip)][AltContent: ][AltContent: textbox (Opening)]
    PNG
    media_image2.png
    419
    757
    media_image2.png
    Greyscale



In reference to claim 15, Iles et al. disclose that a drive or motor configured to rotate the rotatable sealing element independently of movement of the cleaner head across a surface (Paragraph 24). 

In reference to claim 17, Iles et al. disclose a seal (at 1116) between a side face (i.e. outer circumferential side) of the rotatable sealing element and the housing or Iles et al. disclose another seal (see figure below for second interpretation) between a side face (i.e. left side) of the rotatable sealing element (60) and the housing (at 20).

[AltContent: textbox (Second 
interpretation of seal)][AltContent: ]
    PNG
    media_image3.png
    542
    840
    media_image3.png
    Greyscale



In reference to claim 21, Iles et al. disclose that the sealing element (at 116) is located on a rearward side of the rotatable sealing element and within the housing (Figure 7).

In reference to claim 23, Iles et al. disclose a scraper (116) which is configured to scrape debris from an outer surface of the rotatable sealing element (Figure 7 and Paragraph 68). 

In reference to claim 24, Iles et al. disclose that the agitator (62) comprises a plurality of radially-extending brush filaments (at 72) and/or a beater bar (Paragraph 74). 

In reference to claim 27, Iles et al. disclose that a drive or motor configured to rotate the rotatable sealing element independently of movement of the cleaner head across a surface (Paragraph 24). 

In reference to claim 28, Iles et al. disclose that the agitator (62) is rotated at a speed of up to (meaning that a lower RPM like 5000RPM could be used) about 20000RPM (Paragraph 22). 



In reference to claim 30, Iles et al. disclose a vacuum cleaner comprising a cleaner head (see abstract and Figures 1-8). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over Iles et al. (2013/0139349).

In reference to claim 7, Iles et al. disclose the claimed invention as previously discussed above, and further show a clearance between the surface on the forward side of the shielding member and an outer surface of the rotatable sealing element (see figure below), but lacks, specifically disclosing that the clearance is less than about 3mm. However, the examiner notes that the applicant fails to provide any criticality in having the clearance being less than about 3mm or that this particular range provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Aller, 105 USPQ, 233. In this 

[AltContent: textbox (Clearance)][AltContent: connector][AltContent: arrow]
    PNG
    media_image4.png
    229
    428
    media_image4.png
    Greyscale


Claims 14 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Iles et al. (2013/0139349) in view of Hoover (GB2520549, cited by applicant). 

In reference to claim 14, Iles et al. disclose the claimed invention as previously discussed above, but lacks, forming the rotatable sealing element with a plurality of flexible, radially-extending blades. However, Hoover teaches that it is old and well known in the art at the time the invention was made to form a rotatable sealing element (20) with a plurality of flexible, radially-extending blades (27, Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the rotatable sealing element, of Iles et al., with the known technique of forming a rotatable sealing element with a plurality of flexible, 

In reference to claim 26, Iles et al. disclose the claimed invention as previously discussed above, but lacks, forming the agitator with a plurality of radially-extending blades. However, Hoover teaches that it is old and well known in the art at the time the invention was made to form an agitator (21) with a plurality of radially-extending blades (27, Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the agitator, of Iles et al., with the known technique of forming an agitator with a plurality of radially-extending blades, as taught by Hoover, and the results would have been predictable. In this situation, one could provide a more advantageous device having a roller that more effectively engages with the floor surface thereby promoting increased airflow through crevices thus more effectively removing dust or debris from the crevices during normal operation. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iles et al. (2013/0139349) in view of Wessel-Werk (CN105455730, cited by applicant). 

In reference to claim 18, Iles et al. disclose the claimed invention as previously discussed above, but lacks, a brush seal located at a perimeter of the cleaner head on 

In reference to claim 19, Wessel-Werk discloses that brush seal is adjustable in height between two functional positions (see abstract). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bell (1514949) teaches of providing a shielding member (13) located between a sealing member (left 8) and an agitator (right 8, Figure 1). Gray (1268963) also shows that it is old and well known in the art to provide a shielding member (17) that is located between a sealing member (10) and an agitator (12, Figure 1). Woodward (4333205) teaches of providing a seal (32) located between first and second rollers (52, Figure 3). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723